Citation Nr: 1420158	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-13 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral heel disability. 

2.  Entitlement to service connection for a low back disability (claimed as low back pain), to include as secondary to a bilateral heel disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision issued by the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.  

The Veteran testified at a hearing via video conference before the Board in September 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There is currently insufficient evidence in the Veteran's claims file to make a decision on the Veteran's claims.  Numerous VA treatment records are missing from the claims file.  The RO in its May 2009 rating decision and March 2011 statement of the case, noted that it had reviewed a VA examination from the Central Alabama Veterans Healthcare System, West Campus, Montgomery, AL, dated March 19, 2009.  The RO in the June 2013 statement of the case indicated that it had electronically reviewed VA outpatient treatment records from the Central Alabama Veterans Healthcare System, Montgomery/Tuskegee dated March 19, 2009 to May 15, 2013.  The Veteran stated in his VA Form 9 that he had been receiving treatment since 2009 at the Fort Rucker clinic.  The Veteran indicated at his September 2013 hearing that he saw a VA doctor in Birmingham regarding his back in 2008.  (Hearing Transcript at 9).  Additionally, at the Veteran's hearing, the Veteran stated that he was referred to a podiatrist at Maxwell Air Force Base, and that such doctor linked his currently claimed heel disability to service.  

The Board notes that none of these records are associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA records, including those from Central Alabama Veterans Healthcare System, West Campus, Montgomery, AL, Central Alabama Veterans Healthcare System, Montgomery/Tuskegee, Fort Rucker clinic, Birmingham VAMC, and Maxwell Air Force Base from 2008 to the present.  Should no records be found after an exhaustive search, annotate the record to reflect this.  The Veteran should also be encouraged to submit any medical records he believes support his claims.

2. Provide the Veteran an opportunity to reasonably identify and/or collect any relevant private medical records. 

3. After review of all pertinent records obtained, determine if any further development is necessary, to include scheduling the Veteran for a VA examination and or opinion concerning the claims on appeal.  

4. Following the above-directed development, re-adjudicate the Veteran's claims for service connection.  Should the claims for service connection remain denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



